BEST ENERGY SERVICES ANNOUNCES FIRST QUARTER 2009 RESULTS Management to Host Conference Call and Webcast Tomorrow at 4:15 PM ET HOUSTON – (PR NEWSWIRE) – May 20, 2009 –Best Energy Services, Inc. (OTCBB:BEYS), a U.S. energy production equipment and services provider, today announced its first quarter 2009 results for the three month-period ended March 31, 2009. Highlights for the Three Months Ended March 31, 2009 Compared to the Three Months Ended April 30, 2008: · Total revenues were $2.83 million, a 34% decrease from $4.29 million. o Well service revenues declined 52% to $1.88 million from $3.87 million due largely to the general economic downturn affecting the domestic oil and gas industry. o Drilling service revenues climbed 175% to $829,000 from $301,000. o Geological service revenues, reflecting combined sales of mud logging services and housing accommodations, rose 8.6% to $120,000 from $111,000. · Due largely to continued cost-cutting initiatives and strict expense discipline, total operating costs and expenses decreased 34% to $3.90 million, down from $5.85 million. o General and administrative expenses declined 64% to $679,000 from $1.88 million. Included in the $679,000 was $353,000 of non-cash stock-based compensation. o Business unit operating expenses fell 58% to $540,000 from $1.28 million. · Net loss totaled $1.40 million, or $0.07 loss per basic and diluted share, a 68% decrease from $4.41 million, or $0.26 loss per basic and diluted share. · Net cash provided by Best’s operating activities totaled $1.39 million, as compared to $1.68 million in net cash used by the Company’s operating activities. Mark Harrington, Chairman and CEO of Best Energy Services, stated, “As covered during our April conference call held to discuss our 2008 year-end results, the economic downturn in the domestic workover services market took a harsh toll starting in January of this year and has been slow to recover.Conversely, our drilling services division enjoyed a very good first three months of this year, helping to mitigate the negative financial impact we would have otherwise suffered.Through continued execution of our ‘Management by Competence’ initiative, our business units are closely collaborating to optimize our marketing activities and to capitalize on further increasing our market share in the regions and industries we serve.” Continuing, Harrington said, “It should be noted that late in the first quarter, we were hampered by inclement weather in Kansas, which continued into much of April.
